DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi et al. (US 2017/0042732) in view of Dimalanta (US 2010/0087846).
Regarding claim 1, Akahoshi discloses (Figs. 1-3) a phacoemulsification needle (100) for emulsifying body tissue, said needle adapted to be attached to a phacoemulsification handpiece for imparting a vibration to said needle (Abstract), said needle comprising: a hollow needle body (104) having a distal end (99), a proximal end (106), and an internal surface defining an aspiration passage (124) extending between said proximal and distal ends (Par. 0039), said proximal end for mounting said needle body to a phacoemulsification handpiece (Par. 0036), said aspiration passage having a longitudinally-extending central body axis (110), said needle body defining a tip (102) at said distal end. However, Akahoshi fails to disclose said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is one of: (i) a protrusion extending radially inward from said internal surface; (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is one of: (i) a protrusion extending radially inward from said internal surface; (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body. Doing so would reduce occlusions [i.e. a blockage of the aspiration lumen that results in an increase in aspiration pressure] (Par. 0028), as taught Dimalanta.
Regarding claim 2, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 1. Akahoshi further discloses wherein said aspiration passage is enlarged at said tip, said aspiration passage in said tip having a surface area that is greater than a surface area of said aspiration passage in said body, taken in a plane that is normal to said central body axis (Fig. 3).
Regarding claim 3, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 2. Akahoshi further discloses (Fig. 4) wherein said tip has a radially offset portion (134), said radially offset portion having an interior sloping surface (136) that slopes radially inward in a direction along said body axis toward said body proximal end of said needle body (Par. 0039).
Regarding claim 4, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 3. However, the combination fails to disclose wherein said interior sloping surface is a convex curve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi, as modified by Dimalanta, to have wherein said interior sloping surface is a convex curve. Doing so would improve the efficiency of the aspiration of the needle (Par. 0041), as taught Akahoshi.
Regarding claim 5, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 3. Akahoshi further discloses wherein said interior sloping surface is substantially straight (Par. 0039).
Regarding claim 6, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 1. Akahoshi further discloses wherein at least a portion of said tip has a textured surface that is at least one of: (i) an exterior surface of said tip; or (ii) an interior surface of said tip (Par. 0047).
Regarding claim 7, Akahoshi, as modified by Dimalanta, discloses wherein said body has a length along said central body axis, said blockage reduction means extends along a majority of the length of said needle body [see Dimalanta figure 6 and paragraph 0027].
Regarding claim 9, Akahoshi, as modified by Dimalanta, discloses wherein said blockage reduction means is a plurality of protrusions extending radially inward from said internal surface, said plurality of protrusions arranged in a rifled pattern on said internal surface [i.e. spiral shape, see Dimalanta figure 6 and paragraph 0027].
Regarding claim 10, the claims further limit said blockage reduction means being at least one a helical groove extending within said internal surface. However, of the optional (i) a protrusion extending radially inward from said internal surface; (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body, the examiner details said blockage reduction 
Regarding claims 11-14, the claims further limit said blockage reduction means being at least one indented portion of said needle body. However, of the optional (i) a protrusion extending radially inward from said internal surface; (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body, the examiner details said blockage reduction means being (i) a protrusion extending radially inward from said internal surface as being disclosed by reference Akahoshi for these claims. Therefore, limitations concerning (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body are interpreted as not part of the claimed invention for these claims.
Regarding claims 15-16, the claims further limit said blockage reduction means being at least one insert within said aspiration passage. However, of the optional (i) a protrusion extending radially inward from said internal surface; (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body, the examiner details (i) a protrusion extending radially inward from said internal surface as being disclosed by reference Akahoshi for these claims. Therefore, limitations concerning (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at 
Regarding claim 17, the claim further limits said blockage reduction means being at least one blade located within said aspiration passage. However, of the optional (i) a protrusion extending radially inward from said internal surface; (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body, the examiner details (i) a protrusion extending radially inward from said internal surface as being disclosed by reference Akahoshi for this claim. Therefore, limitations concerning (ii) a groove extending into said internal surface; (iii) at least one insert within said aspiration passage; (iv) at least one blade located within said aspiration passage; or (v) at least one indented portion of said needle body are interpreted as not part of the claimed invention for this claim.
Regarding claim 18, Akahoshi, as modified by Dimalanta, discloses a method of performing phacoemulsification, the method comprising the steps of: obtaining the phacoemulsification needle of claim 1; assembling said proximal end of said phacoemulsification needle with a vibratory handpiece; imparting a vibration to said needle with said handpiece to emulsify tissues in the eye [see Akahoshi Abstract]; and aspirating emulsified tissues into said aspiration passageway to contact said blockage reduction means [see Dimalanta Abstract].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi et al. (US 2017/0042732) in view of Dimalanta (US 2010/0087846) as applied to claim 1 above, and further in view of Bowe (US 2015/0342682).
Regarding claim 8, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle as recited in claim 1. Akahoshi further discloses wherein said body has a length along said central 
In the analogous art of aspirating cutting devices, Bowe teaches said blockage reduction means extends a distance of less than half of the length of said needle body (Par. 0130).
Therefore, it would have been an obvious matter of design choice to modify Akahoshi, in view of Dimalanta to have said blockage reduction means extends a distance of less than half of the length of said needle body, since applicant has not disclosed that the limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with said blockage reduction means extends along a majority of the length of said needle body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771       

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771